Title: From George Washington to William Temple Franklin, 26 September 1785
From: Washington, George
To: Franklin, William Temple



Sir,
Mount Vernon 26th Septr 1785.

The last post gave me the pleasure of receiving your favor of the 20th inst: covering, among others, a letter from the Marquis de la Fayette, who speaks of you to me in very advantageous terms. but your own merit Sir, of which I have heard frequent

mention, is alone sufficient to impress me with very favourable sentiments of you; of which I should be happy to give you personal assurances at this place—if inclination, or business should induce you to visit this part of the United States. I am Sir, &c.

G: Washington

